DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Mr. Matthew B. Dernier (Registration No.: 40,989) on 12/15/2021.
	The claims shall be amended as follows: 
Please see document OA.APPENDIX for changes.
1.  (Currently Amended)  An image generating device, comprising:
an object data storage section that stores polygon identification data for polygons of an object to be displayed, the polygon identification data for the polygons of the object to be displayed comprising a respective polygon ID for each of the respective polygons of the object;
a reference image data storage section that stores data of a plurality of reference images, each representing an image when a space including the object to be displayed is viewed from one of a plurality of prescribed reference viewing points, and further stores polygon identification data corresponding to each reference image, the polygon identification data corresponding to each reference image comprising a respective polygon ID for each of the respective polygons of the object;
a viewing point information acquisition section that acquires information relating to a viewing point corresponding to one of the prescribed reference viewing points;

a pixel value determination section that determines values of pixels representing the image of the object in the display image, using values of pixels representing a same object in one or more of the plurality of reference images; and
an output section that outputs data of the display image;
wherein for a subject pixel on the object, to select the one or more of the plurality of reference images, the pixel value determination section is arranged to: 
determine a position on a given one of the plurality of reference images corresponding to a position of the subject pixel on the object, 
obtain a respective polygon ID corresponding to the determined position on the given one of the plurality of reference images, 
compare the obtained, respective polygon ID with a respective polygon ID of a polygon corresponding to the position of the subject pixel on the object; and
select the given reference image to be included in the one or more of the plurality of reference images when the obtained, respective polygon ID matches the respective polygon ID of the polygon corresponding to the position of the subject pixel on the object.

2.  (Currently Amended)  The image generating device according to claim 1, wherein the pixel value determination section determines the values of the pixels representing the image of the object using a rule based on a positional relationship of the viewing point acquired by said viewing point information acquisition section and the reference viewing point.

3.  (Currently Amended)  The image generating device according to claim 2, wherein the pixel value determination section further finds the value of the subject pixel on the object using a rule based on a normal vector of a surface of the object in which the subject pixel is located.



5.  Currently Amended)  The image generating device according to any of claims 1, wherein the reference image data storage section further stores data of a plurality of depth images corresponding to the plurality of reference images, and
the pixel value determination section selects the one or more of the plurality of reference images used for determination of the value of the subject pixel, by comparing the distance from the reference viewing point to the position on the object in which the subject pixel is located with the depth value indicated by a corresponding pixel in the depth image.

6.  (Currently Amended)  The image generating device according to claim 5, wherein the pixel value determination section alters a number of the plurality of reference images used as candidates for determining pixel values, in accordance with a region on the display image to which the subject pixel belongs.

7.  (Currently Amended)  The image generating device according to claim 1, wherein the reference image data storage section stores data of the plurality of reference images corresponding to the plurality of the prescribed reference viewing points in accordance with a prescribed rule on a plurality of horizontal planes of different heights.

8.  (Currently Amended)  The image generating device according to claim 1, wherein the pixel value determination section changes over whether or not the given reference image is employed in determination of the value of the subject pixel on the object in the display image, depending on a range of viewing points established by the plurality of prescribed reference viewing points and acquired by the viewing point information acquisition section.

9.  (Currently Amended)  The image generating device according to claim 1, wherein the pixel value determination section changes over whether or not the given reference image is employed in determination of the value of the subject pixel on the object, depending on the object.

10.  (Cancelled)  

11.  (Currently Amended)  The image generating device according to claim 1, further comprising a reference image generating device that receives settings of the plurality of the prescribed reference viewing points, generates data of the plurality of reference images representing the image in the space when seen from the viewing point corresponding to the one of the prescribed reference viewing points and stores these in the reference image data storage section.

12.  (Previously Presented)  The image generating device according to claim 1, further comprising:
a rendering section that renders test images each representing an image when the space including the object to be displayed is viewed from one of a plurality of candidate reference viewing points;
a candidate reference viewing point evaluation section that evaluates an importance value for the candidate reference viewing points as a function of at least their comparative coverage of points in the space; and
an update section that changes the position of one or more candidate reference viewing points that have a low importance value, obtains a re-evaluation from the candidate reference viewing point evaluation section, and does not revert the position of a candidate reference viewing point if its comparative coverage of points in the space has increased.


storing polygon identification data for polygons of an object to be displayed, the polygon identification data for the polygons of the object to be displayed comprising a respective polygon ID for each of the respective polygons of the object;
storing data of a plurality of reference images each representing an image when a space including the object to be displayed is viewed from one of a plurality of prescribed reference viewing points, and further storing polygon identification data corresponding to each reference image, the polygon identification data corresponding to each reference image comprising a respective polygon ID for each of the respective polygons of the object;
acquiring information relating to a viewing point corresponding to one of the prescribed reference viewing points;
representing on a plane of a display image a position and a shape of an image of the object when the space is viewed from the viewing point;
determining values of pixels representing the image of the object in the display image, using values of pixels representing a same object in one or more of the plurality of reference images; and
outputting data of the display image;
wherein for a subject pixel on the object, in the determining step the one or more of the plurality of reference images are in turn selected by:
determining a position on a given one of the plurality of reference images corresponding to a position of the subject pixel on the object, 
obtaining a respective polygon ID corresponding to the determined position on the given one of the plurality of reference images, 
comparing the obtained, respective polygon ID with a respective polygon ID of a polygon corresponding to the position of the subject pixel on the object; and
selecting the given reference image to be included in the one or more of the plurality of reference images when the obtained, respective polygon ID matches the respective polygon ID of the polygon corresponding to the position of the subject pixel on the object.

14.  (Currently Amended)  A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to generate a display image representing a space including an object to be displayed, including actions, comprising:
storing polygon identification data for polygons of an object to be displayed, the polygon identification data for the polygons of the object to be displayed comprising a respective polygon ID for each of the respective polygons of the object;
storing data of a plurality of reference images each representing an image when a space including the object to be displayed is viewed from one of a plurality of prescribed reference viewing points, and further storing polygon identification data corresponding to each reference image, the polygon identification data corresponding to each reference image comprising a respective polygon ID for each of the respective polygons of the object;
acquiring information relating to a viewing point corresponding to one of the prescribed reference viewing points;
representing on a plane of a display image a position and a shape of an image of the object when the space is viewed from the viewing point;
determining values of pixels representing the image of the object in the display image, using values of pixels representing a same object in one or more of the plurality of reference images; and
outputting data of the display image;
wherein for a subject pixel on the object, in the determining step the one or more of the plurality of reference images are in turn selected by:
determining a position on a given one of the plurality of reference images corresponding to a position of the subject pixel on the object, 
obtaining a respective polygon ID corresponding to the determined position on the given one of the plurality of reference images, 
comparing the obtained, respective polygon ID with a respective polygon ID of a polygon corresponding to the position of the subject pixel on the object; and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHUC N DOAN/Examiner, Art Unit 2619